Hartwell, J.:
If the usages in regard to the force and *127meaning of adoption prior to 1841, had been uniform, so as to establish a custom having the force of law, in all cases of adoption, this case would present á different aspect; for proof of the unwritten law of the land is never required. But no one would claim that every relation of heiki hanai carried the inheritance. No evidence was adduced of the ancient customs of Hawaii, on which either the Court or jury could infer an inheriting relation between Láwrenee and plaintiffs’ mother. On this ground, on motion, a non-suit was ordered. The offer of evidence on the part of the plaintiffs, was too late after they had rested their case, and the defendants’ motion had been made and the argument was closed.'
Exceptions overruled.